DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fordham US 9992896.

Regarding claim 1, Fordham discloses an electronic device comprising: 
a housing (chassis, housing or cabinet not shown in entirety in Fig. 1 see Col. 2 Ln. 30-31) defining an accommodating space; 
a first electronic component (120/195/195’ in Fig. 1) slidable in the accommodating space; 
a second electronic component (190/190’ in Fig. 1) fixed in the accommodating space; 
at least one resilient assembly (1530/1540 in Fig. 15) fixed on the housing; and 
at least one rotating lever (130 in Fig. 1 and 15) connected to the at least one resilient assembly (1530/1540) and rotationally fixed to the housing through a rotation shaft (140 in Fig. 1 and 15); 
wherein: the at least one rotating lever (130) comprises a first end (end of 130 at 1550 in Fig. 15) adjacent to the second electronic component (190/190’) and a second end (end of 130’ at 140 in Fig. 15) opposite the first end and away from the second electronic component (190/190’); 
a distance between the second end (end of 130 at 150 in Fig. 15) and the rotation shaft (140) is less than a distance between the first end (end of 130 at 1550 in Fig. 15) and the rotation shaft (140 as depicted in Fig. 15); 
a handle (160 in Fig. 1 and 15) is rotationally fixed on the first electronic component (120/195); 
when the first electronic component (120/195/195’) slides into the accommodating space, the handle (160) is rotated toward the first electronic component (120/195 as depicted in Fig. 3-4), the handle (160) drives the at least one rotating lever to rotate and resist against the at least one resilient assembly (1530/1540), and the handle (160) overcomes an elastic force (pulling force of 1540) applied by the at least one resilient assembly (1530/1540) onto the at least one rotating lever (130), so that the first electronic component (120/195/195’) connects with the second electronic component (190/190’) without gaps (as depicted in Fig. 4).

Regarding claim 9, Fordham discloses the electronic device of claim 1, wherein: the handle (160) comprises a latching portion (portion of 160 contacting detent not shown in Fig. 4; see Col. 3 Ln. 27-28); 
when the handle (160) is rotated until the latching portion (portion of 160 contacting detent not shown in Fig. 4; see Col. 3 Ln. 27-28) latches with the first electronic component (120/195/195’), the first electronic component (120/195/195’) is coupled to the second electronic component (190/190’) without gaps (as depicted in Fig. 4).

Regarding claim 10, Fordham US 9992896 discloses the electronic device of claim 1, wherein: the distance between the first end (end of 130 at 1550 in Fig. 15) and the rotation shaft (140) is at least ten times the distance between the second end (end of 130 at 140 in Fig. 15) and the rotation shaft (140 as depicted in Fig. 15).

Regarding claim 11, Fordham discloses an electronic device comprising: 
a housing (chassis, housing or cabinet not shown in entirety in Fig. 1 see Col. 2 Ln. 30-31) defining an accommodating space; 
a first electronic component (120/195/195’ in Fig. 1) slidable in the accommodating space; 
a second electronic component (190/190’ in Fig. 1) fixed in the accommodating space; 
at least one resilient assembly (1530/1540 in Fig. 15) fixed on the housing; and 
at least one rotating lever (130 in Fig. 1 and 15) connected to the at least one resilient assembly (1530/1540) and rotationally fixed to the housing through a rotation shaft (140 in Fig. 1 and 15); 
wherein: the at least one rotating lever (130) comprises a first end (end of 130 at 1550 in Fig. 15) adjacent to the second electronic component (190/190’) and a second end (end of 130 at 140 in Fig. 15) opposite the first end and away from the second electronic component (190/190’); 
a distance between the second end (end of 130 at 140 in Fig. 15) and the rotation shaft (140) is at least ten times a distance between the first end (end of 130 at 1550 in Fig. 15) and the rotation shaft (140 as depicted in Fig. 15); 
a handle (160 in Fig. 1 and 15) is rotationally fixed on the first electronic component (120/195); 
when the first electronic component (120/195/195’) slides into the accommodating space, the handle (160) is rotated toward the first electronic component (120/195 as depicted in Fig. 3-4), the handle (160) drives the at least one rotating lever to rotate and resist against the at least one resilient assembly (1530/1540), and the handle (160) overcomes an elastic force (pulling force of 1540) applied by the at least one resilient assembly (1530/1540) onto the at least one rotating lever (130), so that the first electronic component (120/195/195’) connects with the second electronic component (190/190’) without gaps (as depicted in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordham as applied to claim 1 above, and further in view of Stewart US 7256992.

Regarding claim 2, Fordham disclose the electronic device of claim 1.
Fordham does not explicitly disclose wherein: 
the housing comprises a bearing plate, a top plate, and two side plates; 
the two side plates are fixed between the bearing plate and the top plate; 
the bearing plate, the top plate, and the two side plates together define the accommodating space; and 
the first electronic component and the second electronic component are arranged between the top plate and the bearing plate.
However, Stewart US 7256992 discloses a housing (102 in Fig. 1) comprising a bearing plate (bottom plate of 102 in Fig. 1 and 2), a top plate (top plate of 102 in Fig. 1), and two side plates (side plates of 102 in Fig. 1); 
the two side plates (side plates of 102) are fixed between the bearing plate (bottom plate of 102) and the top plate (top plate of 102); 
the bearing plate (bottom plate of 102), the top plate (top plate of 102), and the two side plates (side plates of 102) together define the accommodating space (space in 102 receiving 106 and 104 in Fig. 1); and 
the first electronic component and the second electronic component are arranged between the top plate (top plate of 102) and the bearing plate (bottom plate of 102 as depicted in Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the housing of Fordham comprise a bearing plate, a top plate, and two side plates; the two side plates are fixed between the bearing plate and the top plate; the bearing plate, the top plate, and the two side plates together define the accommodating space; and 
the first electronic component and the second electronic component are arranged between the top plate and the bearing plate, as taught by Stewart, in order to protect and properly enclose the electronic components.

Regarding claim 7, Fordham in view of Stewart discloses the electronic device of claim 2, wherein: the second end (end of 130 at 140 in Fig. 15 of Fordham) defines a shaft hole (hole receiving 140); the rotation shaft (140) is fixed on the housing (as depicted in Fig. 15 of Fordham); and the rotation shaft (140) is inserted through the shaft hole (hole receiving 140 as depicted in Fig. 15 of Fordham).

Regarding claim 8, Fordham in view of Stewart discloses the electronic device of claim 7, wherein: the second end (end of 130 at 140 in Fig. 15 of Fordham) comprises a connecting shaft (150 in Fig. 15 of Fordham); 
the handle (160 of Fordham) comprises two connecting portions (160’ in Fig. 7-9 of Fordham) facing the two side plates (side plates of Stewart), respectively; 
each of the two connecting portions (160’ of Fordham) defines a notch (180 of Fordham); and the notch (180 of Fordham) is configured to receive the connecting shaft (150 of Fordham) to cause the connecting portion (160’ of Fordham) to resist the connecting shaft (150 as depicted in Fig. 7-9 of Fordham).

Allowable Subject Matter
Claims 3-6 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-2, a combination of limitations that “wherein: the electronic device comprises two rotating levers and two resilient assemblies; and the two rotating levers and the two resilient assemblies are coupled to the two side plates, respectively”.  
None of the reference art of record discloses or renders obvious such a combination.

	Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein: the at least one resilient assembly comprises a fixing member and a resilient member; the fixing member is fixed on the housing and comprises two fixing pieces spaced apart; the resilient member is fixed between the two fixing pieces; the first end of the rotating lever comprises a resisting member for resisting against the resilient member”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 5-6 depending from claim 4 are therefore also allowed.

	Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that “wherein: the electronic device comprises two rotating levers; the second end comprises a connecting shaft; the handle comprises two connecting portions; each of the two connecting portions defines a notch; and the notch is configured to receive the connecting shaft of the corresponding rotating lever to cause the connecting portion to resist the connecting shaft”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 13-19 depending from claim 12 are therefore also allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darbo US 4991818 Fig. 1 discloses the limitations of claim 1 with a sliding lever instead of a rotating lever;
Gong US 20120320521 Fig. 4, Dittus US 20140185247 Fig. 1 and 2, discloses an electronic device with a rotating handle that engages with a resilient assembly of a housing;
Baquiano US 20140254106 Fig. 1, Liang US 7354293 Fig. 3 discloses a handle having a latching portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841